Citation Nr: 0405137	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  01-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to August 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. When the 
case was before the Board in February 2003, it was remanded 
to the RO for further action.  It has since been returned to 
the Board.


REMAND

Preliminarily, the Board notes that when informed by the RO 
that a requested Travel Board hearing was scheduled for April 
2002 at the Philadelphia RO, the veteran requested that the 
hearing be scheduled at the Lebanon, VA since he could not go 
to Philadelphia. In December 2002, the Board advised the 
veteran of alternative sites for the requested hearing.  The 
veteran did not respond. In December 2003, the RO advised the 
veteran that VA did not have the equipment to facilitate 
Travel Board hearings at the Lebanon VA Medical Center as the 
veteran requested.  A response was requested as to whether he 
wished to withdraw his request for a hearing, or to choose an 
alternate site.  He was advised that failure to respond 
within 30 days would result in automatic shipment of his file 
to the Board for a decision.  The veteran did not respond and 
his file was forwarded to the Board.  Therefore, the 
veteran's request for a Board hearing is considered 
withdrawn, but he is free to renew his request for a Board 
hearing while the case is in remand status.

In the February 2003 remand, the Board directed the RO to 
make arrangements for the veteran to be afforded a VA 
examination to determine the current degree of severity of 
his low back disability.  Although the Board included 
specific instructions concerning the information required 
for rating purposes, the report of the May 2003 VA 
examination performed in response to the Board's remand is 
inadequate for rating purposes.  

The Board is obligated by law to ensure that RO's comply 
with its directives.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App 268 (1998).  

Moreover, since the RO's most recent consideration of the 
veteran's claim, the criteria for evaluating disabilities of 
the spine were amended.  See 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Codes 5235 to 
5243, and Plate V). 

In light of these circumstances, the Board has determined 
that further RO actions are required.  Accordingly, the case 
is REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following actions:

1.  The RO should request the veteran to 
submit a copy of any pertinent evidence 
in his possession that is not already of 
record.

2.  It should also undertake appropriate 
development to obtain a copy of any other 
VA and non-VA records pertaining to 
treatment or evaluation of the veteran's 
low back disability since May 2003.  

3.  If the RO is unsuccessful in 
obtaining a copy of any pertinent records 
identified by the appellant, the RO 
should so inform the appellant and 
request him to provide a copy of such 
records.

4.  Thereafter, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  
The rationale for all opinions 
expressed should also be provided.

5.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated and then 
readjudicate the claim based on a de novo 
review of all pertinent evidence and 
consideration of all potentially 
applicable criteria.  

6.  If the claim is not granted to the 
veteran's  satisfaction, the case should 
be returned to the Board for further 
consideration, after the usual appellate 
processing.  

By this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  No action is required of the veteran until he is 
otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




